Citation Nr: 1817297	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

In July 2014, the Board reopened and remanded the claim for further development.  This claim was again before the Board in August 2017, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of service connection for a cervical spine disability has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's low back disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.






CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a July 2010 letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  An opinion was obtained from a VA examiner in August 2017.  Overall, the examiner provided well-reasoned rationales that consider the March 2017 examination results and a review of the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran wrote in January 2015 and June 2017, respectively, that the September 2014 and March 2017 VA examinations were rushed.  The Board notes that these particular examination reports are thorough, although for reasons discussed below the rationales from these examination reports cannot be given significant probative value.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The STRs show that in May 1972 the Veteran complained of back pain after twisting his back playing basketball.  There was a full range of motion without spasm.  He was diagnosed with a lumbosacral strain.  There were no abnormalities related to the back at the August 1972 separation examination.

At June 2004 private, there was full range of motion of the lumbar spine with no tenderness, scoliosis, or kyphosis.  There was no diagnosis related to the lumbar spine.

The Veteran wrote in July 2010 that he injured his back playing basketball in January 1971 when he was knocked over while setting a pick.  Personnel records show that the Veteran was sent to England in January 1971 to participate in a basketball tournament.  

The Veteran had private treatment in May 2011 for back pain that he said began after playing basketball in 1971.  He reported back pain on and off since then, mainly with certain twisting and other maneuvers.  The pain improved when he stayed active.  X-rays showed degenerative disc space narrowing without spondylitic ridging.

The Veteran had a VA examination in May 2012 at which he reported chronic low back pain related to falling while playing basketball during service.  He felt tightness in his low back, and said that he first sought treatment two years before.  The Veteran wore a back brace and could no longer be as active as he once was.  An opinion was not provided on etiology.

The Veteran was noted to have chronic low back pain at VA primary care treatment in July 2011, January 2012, July 2012, January 2013, and December 2013.  He said that he had fallen while playing basketball during service.  The assessment was chronic low back pain, stable.  There was no opinion on etiology.  At other VA treatment in July 2012, the Veteran complained of low back pain that had progressively worsened.  

At September 2013 private treatment the Veteran said that he was injured in service while setting a pick during a basketball game.  He had to be carried off of the court and had had chronic intermittent back pain and soreness since then.  X-rays showed spondylitic changes that were most notable at L4-5 and L5-S1 and moderate disc height loss at L5-S1.  The treating physician opined that there was no way to trace the spondylitic changes to the 1971 injury.  He felt it was possible that the Veteran had a disc herniation that caused the acute onset of back and leg pain in 1971, but there was no way to judge this 40 years later.  Furthermore, in a sports trial at Dartmouth, 90 percent of individuals with disc herniations tend to improve in the acute setting or during a one to two year period.

The Veteran also testified at the September 2013 Board hearing that he injured his back in 1971 playing basketball and did not have problems with his back before then.  He was treated with medication after the initial injury.  Soon after service he had chiropractic treatment, and his career had not required manual labor.

The Veteran had a VA examination in September 2014 at which he was diagnosed with degenerative arthritis of the lumbosacral spine.  He reported intermittent "come and go" low back pain.  There had been no trauma or injury specific to the lumbosacral spine, although the Veteran reported falling playing basketball during active service.  The pain had recurred in the past few years, and had been worse in the past couple of weeks after mowing his lawn.  The examiner opined that it was less likely than not that the lumbosacral disability was incurred in or caused by the in-service injury, event, or illness.  The rationale was that the lumbosacral strain from service was "self-limited."  There was no evidence or documentation of treatment or management for a chronic lumbosacral spine pathology proximate to military service.  The examiner felt that the Veteran's degenerative disease of the lumbar spine was clinically unrelated to the self-limited lumbar strain from over 40 years ago.

The Veteran wrote in January 2015 that his initial injury occurred while playing in a basketball tournament during service.  At January 2017 VA primary care treatment it was noted that the Veteran continued to have chronic low back pain.  The Veteran wrote in March 2017 that he was treated by a chiropractor in Las Vegas after service and that the treatment records were no longer available.

The Veteran had a VA examination in March 2017 at which he said that his low back pain began from playing basketball during service.  He had had back pain since then.  The examiner opined that it was less likely than not that the lumbosacral spine disability was incurred in or caused by the claimed in-service injury event or illness.  The rationale was that there were no further follow-ups for the back condition during service after the initial treatment.  The Veteran most likely sustained an acute low back injury, which typically "respond well" to conservative treatment with no residual deficits.  Lumbar spine degenerative disease occurs over time due to "wear and tear" of the spine and is not related to the acute injury from service.

The Veteran wrote in June 2017 that he did not injure his back prior to the basketball tournament during service.  He received treatment in Turkey after the tournament and could not walk for some time, which is not reflected in his STRs.  He had chiropractic care in 1972.  

In an August 2017 examination report addendum, the examiner wrote that although the Veteran is of sound mind to state the he had symptoms since service, it is likely he has had acute episodes of back problems.  The episode in service was likely acute due to the symptomatology described and the lack of further documented complaint.  For medically valid chronicity of the in-service injury in the absence of documentation, there would need to be anatomic evidence of a much worse progression of the damage in the spine.  The Veteran's current findings were seen in more than 80 percent of people over 60 years old and are likely due to aging.  This chronic problem develops due to wear and tear, and not by continuation of an acute injury from 40 years before. 

While the Veteran has made statements to the effect that low back disability is related to the basketball injury from service, he is not competent to make such a determination, because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is competent to report that he has had back pain since injuring his back playing basketball during service, and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds the Veteran's report of receiving chiropractic care within a few months of leaving active service to be credible.  Significant probative value cannot be given to the September 2014 and March 2017 VA examination opinions because they were based on the lack of follow-up treatment, although the March 2017 report did note that lumbar spine degenerative disease occurs over time due to "wear and tear" of the spine and is not related to the acute injury in service.

However, a great deal of probative value can be given to the August 2017 VA examiner's opinion.  Although the examiner discussed of the lack of follow-up treatment, her rationale shows that she considered and analyzed the treatment records, including the post-service records.  It was specifically noted that there would need to be anatomic evidence of a much worse progression of the damage in the spine in order for there to be a causal relationship between the in-service injury and the current disability.  It was also noted that the Veteran's findings were commonly due to aging and wear and tear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)  (...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


